Citation Nr: 9922579	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-04 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1973.  This is an appeal from a May 1997 decision 
by the Department of Veterans Affairs (VA) Medical Center, 
Milwaukee, Wisconsin, which denied entitlement to 
reimbursement or payment of the expenses incurred in 
connection with treatment of the veteran at the St. Elizabeth 
Hospital, Appleton, Wisconsin, from April 15 to April 21, 
1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the originating agency.

2.  The veteran has established service connection for 
schizophrenia, rated 100 percent disabling, for a number of 
years.

3.  The veteran was treated at the St. Elizabeth Hospital, 
Appleton, Wisconsin, from April 15 to April 21, 1997, for his 
service-connected psychiatric disorder.

4.  The veteran had not obtained prior authorization from the 
VA for the above period of private hospitalization.

5.  At the time of the veteran's admission to the private 
hospital, a medical emergency was present and VA or other 
Federal facilities were not feasibly available for his 
treatment; no medical emergency after two days of 
hospitalization is demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for reimbursement or payment of the expenses 
incurred in connection with treatment of the veteran at the 
St. Elizabeth Hospital, Appleton, Wisconsin, from April 15 to 
April 16, 1997, have been met.  38 U.S.C.A. §§ 1728, 5107 
(West 1991); 38 C.F.R. § 17.120 (1998).

2.  The criteria for reimbursement or payment of the expenses 
incurred in connection with treatment of the veteran at the 
St. Elizabeth Hospital, Appleton, Wisconsin, from April 17 to 
April 21, 1997, have not been met.  38 U.S.C.A. §§ 1728, 5107 
(West 1991); 38 C.F.R. § 17.120.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

The record reflects that the veteran has established service 
connection for schizophrenia, rated 100 percent disabling for 
a number of years.

The veteran was hospitalized at the St. Elizabeth Hospital, 
Appleton, Wisconsin, from April 15 to April 21, 1997, for his 
service-connected psychiatric condition.  The veteran had not 
obtained prior authorization from the VA for the period of 
private hospital treatment.

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown:  (a) That the 
treatment was either:  (1) For an adjudicated service-
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; 
(b) that a medical emergency existed and delay would have 
been hazardous to life or health; and (c) that no VA or other 
Federal facilities were feasibly available and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, wise 
or practicable or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

In this case, as noted previously, the record reflects that 
the veteran was treated at the private medical facility for 
his service-connected psychiatric condition.  Thus, the 
initial requirement for favorable action in connection with 
his appeal has been met.

The report by the St. Elizabeth Hospital reflects that his 
physician at that facility had been contacted on the day of 
admission by the veteran's case worker who stated that the 
veteran had been increasingly paranoid.  The case worker was 
requesting hospitalization as the veteran had been doing 
quite well on an outpatient basis, but was slowly sliding 
into psychosis.

It was indicated that the veteran was placed on medication 
and over the course of several days, his paranoia diminished.  
It was indicated that on the day of discharge, he was calmer 
and had been sleeping well and was without paranoia and 
hallucinations.

Another report by the St. Elizabeth Hospital reflects that 
the veteran had a long history of mental illness and had been 
treated at the County for many years.  For several months, he 
had been slowly growing more paranoid.  The veteran noted 
that he was currently having difficulty feeling that people 
in his neighborhood had special knowledge of his activities 
and he had ideas of reference that if people drove by, they 
were looking at him.  In the last several days, he had also 
noted restless sleep and some increase in racing thoughts.  
It was noted by history he had been tried on multiple 
psychotropic medications.

On mental status examination, the veteran was in mild acute 
distress.  It was indicated that his thought processes were 
generally goal-directed, but at times, were somewhat 
tangential.  There was no gross loosening or bizarre 
associations noted.  He denied having any suicidal or 
homicidal ideation and there was no systematized delusional 
content noted, although he did have ideas of reference and 
occasional illusions.  It was noted that he was alert and 
oriented in all three spheres and his recent and remote 
memory were intact.  His processing and concentration were 
considered to be mildly impaired and there was very mild 
disorganization.  It was stated that his insight was only 
minimally impaired and his judgment appeared to be grossly 
intact.  The assessments included schizo-affective disorder, 
bipolar type, currently with paranoia and perhaps mild 
hypomania.  It was recommended that the veteran be admitted 
to the open unit.  It was noted that he was beginning to 
decompensate in terms of his paranoia and early thought 
disturbance.

A May 1997 report by Kurt Nelson, MSC, a social worker for 
the county Health and Human Services Mental Health Division, 
reflected that on April 15, the veteran had become very upset 
and anxious in regard to losing his Social Security and had 
been becoming more paranoid.  He had been unable to function 
and had been feeling very depressed.  He felt that people 
were talking about him.  He felt the staff at the County 
Health Services Office could not be trusted and were talking 
about him.  It was noted that he had a history of being quick 
to react with anger toward others when he was that upset.  
The social worker stated he therefore felt it was very 
important for the veteran to be hospitalized immediately.

He further indicated that the doctor had directly admitted 
the veteran to the unit on that day which the social worker 
felt was very appropriate.  He stated that they had felt the 
veteran was on the edge of becoming totally distraught and 
becoming aggressive.  The social worker indicated that the 
veteran would have had a very difficult time going through 
the normal admission process because he could not handle 
anymore stress at that time.  He felt the veteran was so 
paranoid, he could not get along with others because he felt 
so insecure and he was decompensating very fast.  He 
indicated that the veteran's mood on that day was one of 
irritability and frustration.  His affect was very intense 
and disconcerting.  The veteran had been very desperate to 
get into the hospital right away.

The social worker indicated that he felt the veteran's 
situation was an emergency and he needed to be hospitalized 
at the St. Elizabeth Hospital.  The social worker did not 
feel the veteran could have handled or dealt with all the 
extra pressure, stress, anxiety and interactions with others 
by going to the originating agency or the VA Medical Center, 
Tomah, and it would not have been safe to transport him that 
far.

In view of the above reports by the St. Elizabeth Hospital 
and the County social worker, it appears that the veteran's 
psychiatric condition on April 15, 1997, constituted a 
medical emergency and in view of the distance from his home 
in Appleton to the originating agency or to the VA Medical 
Center, Tomah, the Board concludes that a VA or other Federal 
facility was not feasibly available for his treatment. 
However, the summary of the hospitalization in question 
reveals that the veteran was admitted to an open unit and 
received several passes without significant occurrence of 
paranoia during his stay. Adjustment of medications 
apparently was a principle goal of the veteran's 
hospitalization. Accordingly, under the circumstances, the 
Board concludes that reimbursement or payment of the expenses 
of the veteran's treatment at the St. Elizabeth Hospital from 
April 15 to April 16, 1997, during which time an emergency 
existed, is in order. Reimbursement or payment of the 
expenses of the remaining period of hospitalization, when a 
medical emergency was not present, is not warranted. 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  In arriving at its 
decision in this regard, the Board has resolved all doubt in 
favor of the veteran to the extent indicated.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services is granted to the extent 
indicated.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 

